SMITH, Judge.
An interlocutory appeal from an order sustaining jurisdiction of a foreign manufacturer under Section 48.181, Florida Statutes (1975). Plaintiff’s proof on the jurisdictional issues was supplied by an affidavit of one of her attorneys of record. That affidavit, though largely hearsay and otherwise inappropriate, Hubbard v. Hubbard, 233 So.2d 150 (Fla. 4th DCA 1970), apparently was not objected to. We give it, therefore, the probative effect it naturally commands. It is insufficient fti its generality to support the essential jurisdictional findings. The order denying defendant’s motion to dismiss is REVERSED and the case is REMANDED for further proceedings on the motion.
BOYER, Acting C. J., and BOOTH, J., concur.